Citation Nr: 0929900	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-02 966	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1995 to May 1996; 
November 2001 to September 2003; and November 2004 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2007, which denied service connection for mental 
health conditions, including PTSD.  The issues of service 
connection for PTSD and for other psychiatric disorders were 
remanded in February 2009.  Pursuant to a United States Court 
of Appeals for Veterans Claims (Court) decision holding that 
in a case involving service connection for PTSD when the 
record showed diagnoses of other mental conditions, that such 
conditions were part of the claim, the Board has combined the 
mental condition issues together.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  An appeal from a November 2008 rating 
decision denying a TDIU rating has been merged with this 
appeal.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD due to in-
service stressors.

2.  The Veteran does not have a separate disorder diagnosed 
as depression or anxiety disorder.

3.  A chronic adjustment disorder had its onset between the 
second and third periods of active duty, is not related to 
any events which occurred in service, and did not increase in 
severity during service.

4.  The Veteran's service-connected disabilities are lumbar 
spondylosis with degenerative disc disease L5-S1 with 
radiculopathy, rated 40 percent disabling, bilateral 
tinnitus, assigned a 10 percent rating, and bilateral hearing 
loss, rated noncompensable.  His combined compensation rating 
is 50 percent.  

5.  The Veteran is not unable to secure or follow 
substantially gainful employment by reason of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability, including 
PTSD, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in September 2006, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate his service connection 
claims, which at that time included PTSD, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was notified of the service 
incurrence, current disability, and nexus elements of a 
service connection claim.  He was advised of various types of 
lay, medical, and employment evidence that could substantiate 
the various elements of his service connection claim.  The 
letter also provided information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In December 2006, again prior to the initial 
adjudication of the claim, he was provided the same 
information with respect to his claim for service connection 
for an acquired psychiatric disability other than PTSD.  In 
March 2009, he was provided with the additional notification 
for a claim for service connection for PTSD.  Although the 
claim was not subsequently readjudicated, in a June 2009 
statement, the Veteran's representative waived a supplemental 
statement of the case on the Veteran's behalf.  

In October 2008, prior to the initial adjudication of the 
TDIU claim, the RO notified the Veteran of the information 
necessary to substantiate that claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was told that the evidence must show 
that his service-connected disabilities, alone, precluded 
employment.  He was informed of the requirements for 
entitlement on a schedular and extra-schedular basis.  He was 
advised of various types of lay, medical, and employment 
evidence that could substantiate his claims.  He was also 
provided with information regarding assigned ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA also has a duty to assist the veteran in the development 
of the claim.  Service medical records have been obtained, as 
have post-service private and VA treatment records 
sufficiently identified by the Veteran.  The Veteran's 
representative waived a supplemental statement of the case 
with respect to evidence received since the last supplemental 
statement of the case.  VA medical examinations provided in 
March 2008 and April 2009 were based upon consideration of 
the Veteran's prior medical history, including medical 
records and examinations and also describe the disabilities 
in sufficient detail for the Board to make an informed 
decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
A separate examination is not warranted with respect to the 
TDIU issue, as there is no evidence indicating that the 
Veteran is unemployable due to his service-connected 
disabilities.    

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

The veteran had active service from May 1995 to May 1996 in 
the Regular Air Force.  Subsequently, he joined the National 
Guard, and was activated for the period from November 2001 to 
September 2003, during which time he served approximately six 
months in Saudi Arabia with security forces.  He was 
activated for a domestic deployment from November 2004 to 
September 2006.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  To establish service connection, a veteran must 
show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the current disability and 
the in-service disease or injury (or in-service aggravation), 
"the so-called 'nexus' requirement." Holton v. Shinseki, 
No. 2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  PTSD 

With respect to PTSD, service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-
IV); (2) a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The evidence does not show, nor does the Veteran contend, 
that he engaged in combat with the enemy, i.e., personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).  As it is not 
shown that he engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
corroborated by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

The medical evidence of record shows that on several 
occasions, a diagnosis of PTSD has been suspected, but 
evaluations by mental health specialists have not confirmed 
the diagnosis.  For example, VA treatment records show that 
in September 2004, when seen to establish primary care, a 
PTSD screen was positive, and he was referred to the PTSD 
clinic.  However, when evaluated in the PTSD clinic later 
that month, the diagnosis was adjustment disorder, mixed.  At 
that time, the Veteran reported significant problems with 
irritability and anger in the recent past, due to significant 
stresses in his life, including an extremely stressful 
divorce proceeding, which resulted in his ex-wife gaining 
custody of the children.  Regarding service stressors, he 
related an incident in which the Veteran had felt threatened 
when a Saudi a soldier was cleaning his pistol, but the 
soldier put his gun away when the Veteran took his own gun 
out.  On mental status examination the Veteran did not have 
any signs of distress other than when describing the 
pressures of the divorce proceedings.  

According to a May 2008 summary, the Veteran was also seen in 
a Vet Center in September and October 2004.  He reported that 
he had been part of the security forces in Saudi Arabia.  
They were usually in the guard towers and would occasionally 
go on patrol outside the perimeter.  In the tower the Saudi 
guards would sometimes pull their guns out the holsters and 
play with them, which bothered the Veteran and he insisted 
that they replace them.  A French soldier came by once and 
asked to see the Saudi guard's weapon; the guard pulled it 
out and the Veteran got into an argument with them, insisting 
that they put the gun away; a supervisor had been called to 
resolve the matter.  It was noted that the Veteran had been 
deployed again before the evaluation was completed, and no 
diagnosis was noted.  The primary focus of treatment had been 
related to the Veteran's anger issues around a pending 
divorce.

Several records of private treatment for physical conditions 
from June 2005 to July 2006 also note that PTSD was 
suspected, but show no specific evaluations for PTSD.  When 
seen in the VA primary care clinic in March 2007, the Veteran 
was referred to the mental health clinic for PTSD.  However, 
again, a psychiatry consult in July 2007 resulted in an 
assessment of adjustment disorder with depression, with the 
doctor observing that the Veteran was concerned with his ex-
wife's behavior and the well-being of his daughter.  
Similarly, a VA psychology consult in October 2007 noted that 
the Veteran discussed current stressors in his life, 
including attending school, his ex-wife, and his daughter 
having been molested by his ex-wife's boyfriend.  The Veteran 
was in his first year of college, studying to be  teacher.  
The assessment was adjustment disorder with depressed mood.  

In connection with Medical Board proceedings, in August 2007, 
the director of the PTSD clinic at a VAMC wrote to the 
National Guard, stating that his diagnostic impression was 
adjustment disorder, mixed, with legal and financial 
stressors.  The doctor noted that the Veteran denied any 
military-related symptomatology, such as intrusive thoughts, 
recurrent images, flashbacks, and any other incidents in 
which his life or those around him were under direct threat.  

A medical narrative summary obtained in connection with 
Medical Board proceedings, dated in December 2007, noted that 
the Veteran experienced marital discord in 2004 and was 
divorced by July 2004.  The diagnosis was adjustment reaction 
with mixed emotional features, which was noted as one of the 
diagnoses on the January 2008 Medical Board Report.  The 
April 2008 Physical Evaluation Board which noted an 
adjustment disorder, under the category for "conditions that 
are not separately unfitting and not compensable or 
ratable."  

VA psychiatric examinations in March 2008 and April 2009 also 
resulted in the conclusion that the Veteran did not have 
PTSD.  Significantly, the two examiners concluded that the 
experiences described by the Veteran did not meet the 
criteria for a stressor.  The reported stressors consisted of 
incidents in which a Saudi soldier would unholster a weapon, 
causing the Veteran to feel threatened to the extent that he 
ordered the soldier to holster the weapon.  In addition, he 
states that he nearly had to shoot a French soldier who 
crossed into a prohibited area.  He was also receiving emails 
from his then wife regarding her depression and inability to 
care for the children which was stressful for him.  However, 
the examiners concluded that these experiences did not meet 
the criteria for a stressor, and that they were not causing 
symptoms of PTSD.  While the existence of a stressor is a 
factual matter, to be decided by the adjudicator, the 
sufficiency of a stressful event and its relationship to PTSD 
are medical determinations.  See Cohen, supra; Zarycki v. 
Brown, 6 Vet.App. 91 (1993); West v. Brown, 7 Vet.App. 70 
(1994); 38 C.F.R. § 3.304(f) (1995).  

The March 2008 VA examination included a review of the claims 
file and a detailed summary of the relevant evidence.  On 
mental status examination, the Veteran had mild psychomotor 
retardation.  Otherwise, mental status examination was 
normal, except that with respect to mood, he reported having 
finals that week so he was kind of stressed, and at times he 
was stressed about other things.  At times he was happy, and 
there were some things he was angry about.  He reported 
recurrent distressing dreams of the event, efforts to avoid 
activities, places, or people that roused recollections of 
the trauma, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, difficult falling asleep or staying 
asleep, irritability, or outbursts of anger exaggerated 
startle response.  He occasionally experienced these 
symptoms, of mild severity.  He stated that for about a year 
after returning from Saudi Arabia, things went pretty well, 
then his wife filed for divorce, but he felt that things had 
been going better since his current marriage, although he was 
angry regarding his ex-wife and how his daughters had been 
treated.  The examiner stated that the Veteran did not meet 
the stressor criteria as there was no actual or threatened 
death or serious threat to the physical integrity of self.  
His behaviors were what was expected of security officers on 
active duty to defuse situations.  No shots were fired, nor 
were there any physical altercations.  The examiner concluded 
that the Veteran did not meet the criteria for any 
psychiatric disorder at that time.  

On the VA examination in April 2009, the Veteran described a 
lot of anger anxiousness, and sadness about the child custody 
issues with his ex-wife.  He was exhibiting a chronic 
adjustment disorder which was secondary to issues with his 
ex-wife.  Currently, the Veteran was working on a degree in 
history with an emphasis for teaching high school.  He 
explained other stressors as including the molestation of his 
daughter, which caused guilt feelings, and a peer having 
committed suicide in 2005.  The Veteran was noted to be gruff 
in demeanor and tone of voice, representative of narcissistic 
personality traits.  He had an irritable affect and a 
depressed mood.  The examiner concluded that the Veteran did 
not meet the DSM-IV criteria for PTSD, and that the events 
described did not meet the criteria for a stressor.  The 
diagnoses were adjustment disorder with depressed and anxious 
mood, chronic, and narcissist personality traits.  

VA treatment records show that in March 2009, the Veteran was 
diagnosed with a mood disorder, with borderline personality 
traits.  He was referred to a therapist, who began a series 
of 12 sessions of cognitive processing therapy (CPT) for 
PTSD.  Although records dated in April and May 2009 show the 
CPT continued, it was also noted that the Veteran was not 
fully cooperating, in particular, in the assignments 
involving writing out his main stressors.  Although the 
Veteran attributed this to fear that his symptoms would 
become worse, it must be noted that it does not help supply 
the missing element of a stressor.  A reference to combat 
stressors was made, but, as noted above, the evidence shows 
that the Veteran did not serve in combat.  VA treatment 
records also show PTSD in an on-going problem list.  However, 
bare conclusion is not entitled to any weight.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
 
Thus, although PTSD was suspected on a number of occasions, 
there is a clear pattern in the treatment records showing 
that the more detailed evaluations conducted by mental 
health, especially PTSD, specialists have not confirmed a 
diagnosis of PTSD.  The VA examiners concluded that the 
claimed stressors did not meet the criteria for a stressor.  
In addition, they concluded that the Veteran did not meet 
sufficient criteria for a diagnosis.  In weighing the 
evidence, the Board finds that the more thorough evaluations 
by specialists in mental health, and particularly in PTSD, 
are more probative than the notations of PTSD of possible or 
probable PTSD, by non-specialists or others who did not 
provide detailed symptoms or any analysis of symptoms.  See 
Nieves- Rodriguez, supra.  Accordingly, the Board concludes 
that the Veteran does not have PTSD, and the claim must be 
denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Without competent evidence of the current existence of a 
claimed condition, there may be no service connection).  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Other Acquired Psychiatric Disability 

As noted above, the Veteran had three periods of active 
service, the second, from November 2001 to September 2003, 
including a 6-month tour in Saudi Arabia with security 
forces.  He was activated for a domestic deployment from 
November 2004 to September 2006.

The examiner in April 2009 diagnosed a chronic adjustment 
disorder, which he stated had its onset between the second 
and third periods of service, and which was not aggravated in 
service.  

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the 
presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a) (2008).  According to the United States Court of Appeals 
for Veterans Claims (Court) this means that if an increase in 
disability is shown in service, a presumption of aggravation 
applies, which can only be rebutted by clear and unmistakable 
evidence of natural progress.  Cotant v. Principi, 17 
Vet.App. 116, 132 (2003).  However, aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a) (2008).   

The examiner noted that the Veteran was seen in September 
2004 with anxiety disorder or adjustment disorder.  He then 
mobilized later in 2004; after he was separated from active 
duty, he went to VA mental health over a year later, again, 
with his significant family matters.  The diagnosis was 
adjustment disorder.  His non-military adjustment disorder 
dating back to 2004 was not caused by service.  It had been 
chronic in nature since 2004, and there is insufficient 
clinical evidence to opine that the adjustment disorder was 
permanently aggravated by service.  There was no mental 
health intervention on active duty from 2004 to 2006.  In 
addition, the course of his adjustment disorder with 
depressed and anxious mood had followed a natural pattern of 
symptoms that did not increase in severity, based upon 
objective evidence.  The adjustment disorder remained the 
same during active duty; it was not until a year after 
discharge that the adjustment disorder symptoms again 
increased.  The increase in symptoms after his military 
service did not stem from any aggravation from active duty.  
The Veteran was exhibiting a chronic adjustment disorder as 
secondary to issues with his ex-wife that continued to 
repeatedly resurface, along with child custody issues.  The 
severity was mild, and the symptoms were chronic and had been 
ongoing since he was a civilian in September 2004.  He also 
had narcissist personality traits.  

The examiner's opinion is consistent with the other evidence 
of record.  In this regard, while there is private medical 
evidence of situational depression during the Veteran's 
second period of service, this was noted to have resolved by 
the time of the examination in June 2003, prior to discharge 
from active duty, and was not subsequently shown.  The 
adjustment disorder was then shown in September 2004, 
following a painful divorce.  The Board also observes that 
while some private records note the presence of a psychiatric 
condition during the Veteran's third period of service, as 
noted above, these were not reported by mental health 
specialists, and the severity was not indicated.  Moreover, 
no specific symptoms were noted.  Service treatment records 
do not show any psychiatric treatment or abnormal findings, 
and the Medical Board proceedings were not initiated until 
approximately a year after his discharge from active duty.  
The examiner, in April 2009, concluded that the adjustment 
disorder had been present throughout the third period of 
service, but had not increased in severity.  The examination 
in March 2008 found no psychiatric disorder present at that 
time.  

Thus, the evidence unequivocally establishes that the Veteran 
developed a chronic adjustment disorder in 2004, due to non-
military issues, which did not increase in severity during 
the third period of service.  In this regard, there is no 
evidence of an increase in symptomatology during the third 
period of service, and, accordingly, the presumption of 
aggravation is not applicable.  

Similar to the PTSD issue, there are a number of records 
showing a diagnosis of depression or anxiety, but the 
specific mental health treatment records do not show a 
separate diagnosis of depression or anxiety disorder.  The 
more probative mental health records show that he does not 
have a separate disorder diagnosed as depression or anxiety 
disorder, as distinct from his diagnosis of chronic 
adjustment disorder with depression, which has been medically 
determined to be unrelated to service.  

While the PEB summary indicates that an adjustment disorder 
was not considered a ratable disability, VA regulations carry 
no such proscription.  See 38 C.F.R. § 4.130, Code 9440 
(diagnostic code for chronic adjustment disorder).  
Nevertheless, the chronic adjustment disorder clearly and 
unmistakably had its onset during the period between the 
second and third periods of service, is unrelated to any 
period of service, and did not increase in severity in 
service.  Thus, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  


III.  TDIU Rating

The law provides that a TDIU may be granted where the 
schedular rating is less than 100 percent upon a showing that 
a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To 
qualify for a TDIU rating based on schedular requirements, 
the evidence must show that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

The Veteran's service-connected disabilities are lumbar 
spondylosis with degenerative disc disease L5-S1 with 
radiculopathy, rated 40 percent disabling, bilateral 
tinnitus, assigned a 10 percent rating, and bilateral hearing 
loss, rated noncompensable.  His combined compensation rating 
is 50 percent.  38 C.F.R. § 4.25.  This does not meet the 
percentage requirements for consideration of a TDIU rating on 
a schedular basis under 38 C.F.R. § 4.16(a).  Therefore, the 
Board must consider whether, under 38 C.F.R. § 4.16(b), there 
should be a referral to the Director of the VA Compensation 
and Pension Service for consideration of a TDIU rating on an 
extraschedular basis.

In a formal TDIU application dated in November 2008, the 
Veteran stated that he had worked for public school system as 
a "para educator" from February 2007 to September 2007.  He 
said that he had been a supervisor at a Wal-Mart from 
December 2006 to February 2007, and that he had worked 
security in the National Guard from September 2001 to June 
2006.    

Evidence from Wal-Mart shows that the Veteran worked for four 
months from November 2006 to March 2007.  The reason for his 
ending employment was not provided.  

The school district employing the Veteran stated, in December 
2008, that from March to September 2007, the Veteran had 
worked as a Special Education Para, and had resigned to 
return as a full-time student.  Beginning in December 2007, 
he had worked as a substitute as needed.  He had last worked 
in April 2008.  

While his discharge from the National Guard in July 2008 was 
due to his service-connected back condition, the physical 
fitness requirements for a soldier are necessarily more 
rigorous than for the civilian work force in general.  In 
this regard, while sufficient to warrant discharge from 
service, due to inability to perform specific military 
duties, such as carrying gear, including a weapon, the PEB in 
April 2008 estimated the Veteran's disability to be 10 
percent disabling at that time, under VA criteria.  

VA medical records show that in October 2007, he was reported 
to be in his first year of college, studying to be a teacher.  
In March 2008 show that although he was unemployed, he was 
attending school three days a week, and looking after a five-
year old child.  According to an April 2009 VA mental health 
therapy note, the Veteran was to be seen weekly for 12 weeks, 
with evening appointments so that the treatment did not 
interfere with his job starting April 8, 2009.  On a VA 
examination in April 2009, the Veteran said he was working on 
a degree in history with an emphasis for teaching high 
school.  

The medical records show that the Veteran complains of 
chronic low back pain, the objective evidence does not show 
sciatic neuropathy, and the evidence establishes that the 
Veteran has been a college student over the past two years, 
with a goal of teaching high school.  He has also been 
involved in a number of other activities, such as looking 
after a 5-year old boy, riding and repairing a motorcycle, 
and wood-working.  His hearing loss and tinnitus are not 
shown to interfere significantly with his employability.  

In sum, the medical evidence does not indicate the Veteran is 
unemployed due to service-connected disabilities.  Records 
received in May 2009, in connection with his TDIU claim show 
that the Veteran underwent radiofrequency ablation of the low 
back in July 2005.  However, he was on active duty at that 
time, and was subsequently employed after his release from 
active duty in June 2006.  His employers have not indicated 
that service-connected disability was responsible for the end 
of his employment; the school district specifically noted 
that he quit to return to school full-time.  The Veteran 
himself has not provided any specific reasons why he is 
unable to work due solely to service-connected disabilities, 
other than stating that he has received treatment for his 
back condition.  Thus, the considerable weight of the 
evidence establishes that the Veteran is not unemployed due 
to service-connected factors, and that his service-connected 
disabilities do not affect his employment beyond the extent 
contemplated by the 50 percent combined rating.  The Board 
finds this is not a proper case for referral to the Director 
of the VA Compensation and Pension Service for consideration 
of a TDIU rating on an extraschedular basis.  As the 
preponderance of the evidence is against the TDIU claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including PTSD, is denied.  

Entitlement to a TDIU rating is denied.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


